UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7051


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERVIS RICKY DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:10-cr-00311-H-1)


Submitted:   October 16, 2014             Decided:   October 22, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jervis Ricky Davis, Appellant Pro Se.   Jennifer P. May-Parker,
Assistant United States Attorney, Tobin Webb Lathan, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jervis Ricky Davis appeals the district court’s order

denying relief on his Fed. R. Civ. P. 60(b) motion.                   We have

reviewed the record and find no reversible error.             Accordingly,

we affirm for the reasons stated by the district court.                 United

States v. Davis, No. 5:10-cr-00311-H-1 (E.D.N.C. July 7, 2014).

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     2